J-S28011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LYNN A. PADGETT                        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 BRADFORD COUNTY,                       :   No. 872 MDA 2021
 PENNSYLVANIA, JEFFREY A. SMITH         :
 AND ROBERT MCGUINESS, AND              :
 DANIEL J. BARRETT                      :

                Appeal from the Order Entered June 4, 2021
  In the Court of Common Pleas of Bradford County Civil Division at No(s):
                               2019IR0024,
                          CP-08-CR-0000888-1997


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:               FILED: SEPTEMBER 12, 2022

     Appellant, Lynn A. Padgett, appeals pro se from the order entered on

June 4, 2021, which dismissed his eighth petition filed under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     As we previously explained:

        On January 8, 1998, [Appellant] entered guilty pleas in two
        cases to two counts of involuntary deviate intercourse and
        one count of rape. The offenses took place in Lycoming and
        Bradford Counties, and were prosecuted together in Bradford
        County. [Appellant’s] initial sentence entered on March 5,
        1998 was vacated, and he was resentenced on October 7,
        1999, to an aggregate term of [15 to 30] years'
        imprisonment. [Appellant] then filed a direct appeal which
        raised challenges to jurisdiction.     This Court affirmed
        [Appellant’s] judgment of sentence on October 10, 2001.
        [Appellant] did not file a timely petition for allowance of
        appeal.
J-S28011-22



Commonwealth v. Padgett, 131 A.3d 94 (Pa. Super. 2015) (unpublished

memorandum) at 2 (quotation marks and citations omitted).

      In the ensuing years, Appellant filed multiple, unsuccessful PCRA

petitions and, on October 16, 2017, this Court affirmed the dismissal of

Appellant’s seventh PCRA petition. Commonwealth v. Padgett, 179 A.3d

566 (Pa. Super. 2017) (unpublished memorandum) at 1-3.

      On May 6, 2019, Appellant filed the current petition, which he titled

“petition for emergency writ of habeas corpus ad subjiciendum.” Within the

petition, Appellant sought relief from his judgment of sentence because: 1)

he is “actually innocent” of the crimes for which he was convicted; 2) the trial

court did not have venue over his criminal action; 3) the Commonwealth failed

to provide Appellant with formal notice of his charges; and, 4) the trial court

did not have jurisdiction to try Appellant for some of the crimes. Appellant’s

Current Petition, 5/6/19, at 1-12.

      The PCRA court dismissed Appellant’s petition on June 3, 2021 and

Appellant filed a timely notice of appeal.     On appeal, Appellant primarily

claims that the PCRA court erred in construing his self-styled “petition for writ

of habeas corpus” under the PCRA. According to Appellant, the PCRA does

not encompass his claims and, therefore, the timeliness requirements of the

PCRA do not apply to his petition. Appellant’s contention fails and the PCRA

court properly dismissed Appellant’s patently untimely, serial PCRA petition.

      We “review an order granting or denying PCRA relief to determine

whether the PCRA court’s decision is supported by evidence of record and

                                      -2-
J-S28011-22



whether its decision is free from legal error.” Commonwealth v. Liebel, 825

A.2d 630, 632 (Pa. 2003).

      The PCRA “provides for an action by which persons convicted of crimes

they did not commit and persons serving illegal sentences may obtain

collateral relief.” 42 Pa.C.S.A. § 9542. As the statute declares, the PCRA “is

the sole means of obtaining collateral relief and encompasses all other

common law and statutory remedies . . . including habeas corpus and coram

nobis.” Id.; see also Commonwealth v. Ahlborn, 699 A.2d 718, 721 (Pa.

1997). Thus, under the plain terms of the PCRA, “if the underlying substantive

claim is one that could potentially be remedied under the PCRA, that claim is

exclusive to the PCRA.” Commonwealth v. Pagan, 864 A.2d 1231, 1233

(Pa. Super. 2004) (emphasis in original).

      Within Appellant’s petition, Appellant claims that he is entitled to relief

from his judgment of sentence because he is “actually innocent” of the crimes

for which he was convicted and because the trial court did not have venue or

jurisdiction over his crimes. See Appellant’s Current Petition, 5/6/19, at 1-12.

However, the PCRA undoubtedly encompasses Appellant’s claims, as the

claims concern “matters affecting [Appellant’s] conviction [or] sentence.”

Commonwealth v. Judge, 916 A.2d 511, 520 (Pa. 2007), quoting Coady v.

Vaughn, 770 A.2d 287, 293 (Pa. 2001) (Castille, J., concurring); see also 42

Pa.C.S.A. § 9542 (“[the PCRA] provides for an action by which persons

convicted of crimes they did not commit and persons serving illegal sentences

may obtain collateral relief”).

                                      -3-
J-S28011-22



      Appellant’s claims thus fall under the rubric of the PCRA and, since the

PCRA encompasses Appellant’s claims, Appellant “can only find relief under

the PCRA’s strictures.” Pagan, 864 A.2d at 1233; see also Commonwealth

v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011) (“[petitioner’s legality of

sentence] claim is cognizable under the PCRA . . . .       [Thus, petitioner’s]

‘motion to correct illegal sentence’ is a PCRA petition and cannot be considered

under any other common law remedy”).

      The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.    This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b). Further, since

the time-bar implicates the subject matter jurisdiction of our courts, we are

required to first determine the timeliness of a petition before we are able to

consider any of the underlying claims. Commonwealth v. Yarris, 731 A.2d

581, 586 (Pa. 1999). Our Supreme Court has explained:

        All PCRA petitions including a second or subsequent petition,
        shall be filed within one year of the date the judgment
        becomes final. The PCRA’s time restrictions are jurisdictional
        in nature. Thus, if a PCRA petition is untimely, neither this
        Court nor the trial court has jurisdiction over the petition.
        Without jurisdiction, we simply do not have the legal
        authority to address the substantive claims.



                                     -4-
J-S28011-22



Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (quotation

marks, citations, and brackets omitted). “Because the timeliness [of a PCRA

petition] implicates our jurisdiction, we may consider the matter sua sponte.”

Yarris, 731 A.2d at 587.

      In the present case, this Court affirmed Appellant’s judgment of

sentence on October 10, 2001 and Appellant did not file a timely petition for

allowance of appeal with our Supreme Court. Therefore, Appellant’s judgment

of sentence became final for purposes of the PCRA at the end of the day on

November 9, 2001, when the period for seeking review in our Supreme Court

expired. 42 Pa.C.S.A. § 9545(b)(3). Under the terms of the PCRA, Appellant

thus had until November 9, 2002 to file a timely PCRA petition. 42 Pa.C.S.A.

§ 9545(b)(1). As Appellant did not file his current petition until May 6, 2019,

the current petition is manifestly untimely and the burden thus fell upon

Appellant to plead and prove that one of the enumerated exceptions to the

one-year time-bar applied to his case.      See 42 Pa.C.S.A. § 9545(b)(1);

Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to

properly invoke a statutory exception to the one-year time-bar, the PCRA

demands that the petitioner properly plead and prove all required elements of

the relied-upon exception).

      Here, Appellant did not even attempt to plead a valid statutory exception

to the PCRA’s one-year time-bar.     Thus, since Appellant’s PCRA petition is

manifestly untimely and Appellant did not plead any of the statutory

exceptions to the one-year time-bar, our “courts are without jurisdiction to

                                     -5-
J-S28011-22



offer [Appellant] any form of relief.” Commonwealth v. Jackson, 30 A.3d

516, 523 (Pa. Super. 2011). We, therefore, affirm the PCRA court’s order,

which dismissed Appellant’s PCRA petition without a hearing.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/12/2022




                                   -6-